Name: Council Regulation (EEC) No 162/82 of 19 January 1982 on the conclusion of the Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: European construction;  Europe;  tariff policy;  monetary relations
 Date Published: nan

 27. 1 . 82 Official Journal of the European Communities No L 19/5 COUNCIL REGULATION (EEC) No 162/82 of 19 January 1982 on the conclusion of the Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit is hereby approved on behalf of the Commu ­ nity. The text of the Agreement is attached to this Regula ­ tion . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community . Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Commu ­ nity transit (') should be approved ; whereas the proposed amendment is the subject of recommenda ­ tion 1 /81 of the EEC-Austria Joint Committee  Community transit ; Whereas that recommendation provides for the exten ­ sion of mutual assistance between the customs authori ­ ties of Contracting Parties, permits changes in offices of destination in another Contracting Party and replaces the European unit of account by the ECU ; whereas the recommendation also provides that rights and obligations arising before 1 January 1983 and expressed in European units of account shall continue to be administered on the basis of the definition of the European unit of account as applied before that date ; whereas it is necessary to take the measures which the application in the Community of this provision requires, Article 3 Rights and obligations arising before 1 January 1983 and expressed in European units of account shall continue to be administered on the basis of the defini ­ tion of the European unit of account as applied before that date . Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 294, 29 . 12. 1972, p . 87 .